MORRISON, Judge.
The offense is driving while intoxicated; the punishment, 3 days in jail and a fine of $50.00.
No statement of facts accompanies the record.
By bill of exception, complaint is made of the failure of the trial court to quash the jury panel because the same had not been selected in accordance with the terms of Article 2109, Vernon’s Ann.R.C.S. Section 2 of Article 2109 reads in part as follows :
“To select jurors. — Said commissioners shall select jurors for all the terms of the county court to be held within six months after the adjournment of the first week of said court after the dates first named (last day of December and the last day of June of each year). * ⅝ * »
This record does not reflect the date upon which the first week of the July, 1962, term commenced, and therefore it is not shown that the term at which this case was tried began more than the six months referred to in said article.
Finding no reversible error, the judgment of the trial court is affirmed.